The judgment of the court was pronounced by
Eustis, C. J.
This is an action on two promissory notes drawn by A. Dunbar and the defendants, in favor of the syndics of Dunbar, which were given in payment of property purchased at the syndics’ sale of property of the insolvent, by said A. Dunbar. The defence is, that, these notes were to have been signed by E. P. Woods; and not having been so signed, the obligation of the appellees was inchoate, and affords no ground of action. The district judge considered the defence as made out, and gave judgment for the defendants. The plaintiffs have appealed.
The defence rests exclusively upon the testimony of one of the syndics, with whom, it is alleged, an understanding to the effect alleged existed. This evidence is too meagre to sustain the defence; it discloses an understanding between the defendants, but no substantive agreement between the syndics or either of them and the defendants, that E. P. Woods should sign the notes. We think the fact of the delivery of the notes to the payees, (thus being made to order, and complete in form,) without any condition or definite reservation, conclusive on this point.
It is therefore decreed that the judgment of the district court be reversed; and that the plaintiff recover from the defendants in solido, the sum of $1053 60, with interest on $526 80 at ten per cent, from January 4th, 1844, and on $526 80 from the 19th February, 1845, at the same rate, and $6 costs of protest, with costs in both courts.